 1                                                                       Hon. James L. Robart

 2

 3                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 4                                          AT SEATTLE

 5
      AURORA FINANCIAL GROUP, INC.,                   No. 2:20-cv-00297-JLR
 6
                    Plaintiff,
 7
                   vs.                                DEFENDANT MARY K. TOLLEFSON’S
 8                                                    REPLY TO PLAINTIFF AURORA’S
      MARY K. TOLLEFSON; MORTGAGE                     RESPONSE TO HER MOTION TO DISMISS
 9    ELECTRONIC REGISTRATION SYSTEMS,                AURORA’S COMPLAINT FOR
      INC., OCCUPANTS OF THE PROPERTY,                REFORMATION OF THE DEED OF TRUST
10                                                    AND DECLARATORY RELIEF
                    Defendants.
11                                                    Noted for Motion Calendar:

12                                                    March 20, 2020

13     MARY K. TOLLEFSON

14                  Counter-Plaintiff,

15                 vs.

16     AURORA FINANCIAL GROUP, INC.,

17                  Counter-Defendants.
                  and
18
     FREEDOM MORTGAGE CORP., AND
19   MCCARTHY & HOLTHUS LLP.

20                  Third-Party Defendants.

21

22

23
       DEF’S REPLY TO PLTFF’S RESP. TO DEF’S               ARTHUR E. ORTIZ, ATTORNEY
24     MOT TO DISMISS REFORMATION CLAIM
                                                            6015 CALIFORNIA AVE. S.W., NO. 203
                                                               SEATTLE, WASHINGTON 98136
       Page - 1                                         TEL 206-898-5704     arthur@aeolegal.com
25

26
                                                    I.      Reply

                A.      Aurora Failed to Present Proof Sufficient to Reform the Deed of Trust.
 1
        Reformation of an agreement is meant to bring a writing that is materially different than the
 2
     parties’ agreement into conformity with that agreement. Emph. added and compare Glepco v.
 3
     Reinstra, 175 Wn. App. 545, 560-562 (2013)(The parties’ belief as to what land was described
 4
     was not in accord with the fact that the legal description actually only covered one of two
 5
     combined lots), and Akers v. Sinclair, 37 Wn.2d 693, 702, 226 P.2d 225, 230 (1950)(ruling on
 6
     consolidated suits to reform three promissory notes where a party asserted a missing corporate
 7
     officer’s designation raised the question of whether that signatory was bound to the note as an
 8
     individual, the Washington Supreme Court granted reformation where clear, cogent, and
 9
     convincing evidence showed the parties intended to bind a corporation through its officers, and
10
     denied reformation where clear, cogent, and convincing evidence showed the parties intended for
11
     the note to be enforceable against a corporate officer individually.)
12
        Unlike the deed of trust in Glepcoe, where the buyers thought they bought a lot comprised of
13
     two formerly separate lots combined into one, the deed of trust sought to be reformed here is NOT
14
     at all materially different than the instant parties’ agreement. There is nothing to reform here
15
     because the “mistake” Aurora champions does not exist. A mistake is a belief that is not in accord
16
     with the facts. CPL (DEL.) LLC, 110 Wn.App. 786, 791, 40 P.3d 679, 682 (Wn.App. Div. II. 2002).
17
     Like the promissory note that was denied reformation in Akers, there is no clear, cogent, or
18
     convincing evidence that the parties intended anything other than what was contained in the body
19
     of the note. As here, there is no clear, cogent, or convincing evidence that the parties intended for
20
     the mortgage to relate to, or be associated with any property outside of King County, Washington.
21
        Here, the facts are in accord with the parties belief that the property is in King County. If the
22
     intent of the parties is to be derived from the entire instrument, the court should note all the correct
23
          DEF’S REPLY TO PLTFF’S RESP. TO DEF’S                            ARTHUR E. ORTIZ, ATTORNEY
24        MOT TO DISMISS REFORMATION CLAIM
                                                                            6015 CALIFORNIA AVE. S.W., NO. 203
                                                                               SEATTLE, WASHINGTON 98136
          Page - 2                                                      TEL 206-898-5704     arthur@aeolegal.com
25

26
     and accurate property legal descriptions through-out the transaction, and attached as exhibits to

     the mortgage. Harris v. Ski Park Farms, Inc., 120 Wash.2d 727, 739, 844 P.2d 1006, 1012 (1993).
 1
     See also Dkt. No. 4-2, pgs. 3, 9, 11, Dkt. No. 4-3, pgs. 3, 9, 11, and Dkt. No. 4-5, pg. 3.
 2
        Aurora failed to dispute that a party cannot invoke mutual mistake where it assumed the risk of
 3
     that mistake. Denaxas v. Sandstone Court of Bellevue, L.L.C., 148 Wash.2d 654, 667-68, 63 P.3d
 4
     125 (2003). Aurora’s failure to address the mistake’s mutuality, should be considered by the court
 5
     as an admission that Ms. Tollefson’s motion has merit. Local Rule 7(b)(2).
 6
                B.     Aurora Doubles Down On Fraudulently Naming MERS as a Defendant.
 7
        Aurora cannot show that MERS has any interest in the subject property. The deed of trust
 8
     purportedly creating a junior lien is nothing more than a recorded duplicate. Aurora does not
 9
     dispute that the first deed of trust and its duplicate both refer to the same loan number. Aurora does
10
     not identify or present, any independent promissory note, agreement, or any obligation to pay that
11
     is secured by this purported “junior” duplicate deed of trust. Instead of attempting to correct the
12
     error by dismissing MERS, Aurora instead doubles down on its excuses for naming MERS; “to
13
     ensure that the Deed of Trust is properly extinguished as part of the foreclosure.” Problem is,
14
     MERS has no interest in the property to extinguish, nevertheless the toxic credit impact and equity
15
     consumption by a growing arrears to Ms. Tollefson continues to injure her.
16
                                    C.     Laches Makes Amendment Futile.
17
        Ordinarily, leave to amend a complaint should be freely given, “unless it is absolutely clear that
18
     the deficiencies of the complaint could not be cured by amendment.” Meacham v. MERS, C18-
19
     1078-RAJ, Dkt. 15, pg. 13, (U.S.D.C. W.D. Washington, February 13, 2019.) A proposed
20
     amendment is futile if it would be “subject to dismissal.” Steckman v. Hart Brewing, Inc., 143 F.3d
21
     1293, 1298 (9th Cir. 1998). Courts have discretion to deny leave to amend a complaint for ‘futility,’
22
     and futility includes the inevitability of a claim's defeat on summary judgment. Johnson v. JP
23
          DEF’S REPLY TO PLTFF’S RESP. TO DEF’S                            ARTHUR E. ORTIZ, ATTORNEY
24        MOT TO DISMISS REFORMATION CLAIM
                                                                            6015 CALIFORNIA AVE. S.W., NO. 203
                                                                               SEATTLE, WASHINGTON 98136
          Page - 3                                                      TEL 206-898-5704     arthur@aeolegal.com
25

26
     Morgan Chase, 14-5607-RJB, Dkt. No. 45, Pg. 6, ( U.S.D.C., W.D. Washington, December 15,

     2014) citing Gabrielson v. Montgomery Ward & Co., 785 F.2d 762, 766 (9th Cir. 1986)(Any
 1
     amendment would be futile in that it could be defeated on a motion for summary judgment).
 2
        Laches means undue and unaccounted for delay, and what constitutes delay sufficient to bar
 3
     reformation must be determined by the facts of each case and the principles of equity. Morris v.
 4
     Hillman Inv. Co., 99 Wash. 276, 286-287, 169 P. 837 (1918). Under Washington law, "the party
 5
     complaining of a mistake must move promptly on its discovery, and if he ratifies the mistake or
 6
     knowingly accept benefits therefrom, after its discovery, he will not be entitled to a correction."
 7
     Morris v. Hillman, 99 Wash. 286, 169 P. 840. According to Aurora’s complaint, the error occurred
 8
     and was recorded back in 2015. Aurora did not seek reformation until 2020. Aurora offers no
 9
     explanation for why it waited five years to seek reformation. The defense of laches is grounded
10
     upon the principle of equitable estoppel, which will not permit the late assertion of a right where
11
     other persons, by reason of the delay, will be injured by the assertion. Amende v. Pierce County, 70
12
     Wn. 2d 391, 398, 423 P.2d 634, 639 (1967) (“When a court sees negligence on the one side and
13
     injury therefrom on the other it is a ground for denial of relief.”) Ms. Tollefson’s arrears soared while
14
     Aurora avoided default mitigation1. As Ms. Tollefson attempts to recover from the default, Aurora’s
15
     foreclosure indefiniteness has caused her to lose equity in the property, subjected her to adverse
16
     credit impact, and has costed her in time and expense associated with the defense of this lawsuit.
17
                                                  D.      Conclusion.
18
        To summarize, Aurora sued Ms. Tollefson in state court for reformation of a deed of trust,
19
     misrepresenting the materiality of the purported “inadvertence,” adding a fraudulent and conflicted
20
        1       Aurora’s injurious delay is certified, twice, by two different foreclosure mediators who certified
21      Aurora’s participation in foreclosure mediation as a violation of Aurora’s duty of good faith under RCW
        61.24.163. Dkt. No. 2-6, pgs. 3, 6. The parties spent fourteen months in Washington’s foreclosure
22      mediation program, and not once did Aurora bring up reformation. In the meantime arrears and loan costs
        grew, not to mention the opportunity costs associated with Aurora’s mitigation evasion resulting in Ms.
23      Tollefson’s inability to sell the property to recover her ever diminishing equity in the property.

          DEF’S REPLY TO PLTFF’S RESP. TO DEF’S                               ARTHUR E. ORTIZ, ATTORNEY
24        MOT TO DISMISS REFORMATION CLAIM
                                                                               6015 CALIFORNIA AVE. S.W., NO. 203
                                                                                  SEATTLE, WASHINGTON 98136
          Page - 4                                                         TEL 206-898-5704     arthur@aeolegal.com
25

26
     defendant party, misrepresenting the existence of additional debt and liens on the property by

     misrepresenting a duplicate deed of trust as securing non-existent debt obligation thus
 1
     encumbering the property with false liens, and failing to disclose that MERS’s purported “junior”
 2
     deed of trust and the originally recorded deed of trust share the same debt amount, loan number,
 3
     and signing date. Now, like a bully caught in the act, Aurora pleads that its victim, “should be
 4
     communicating with Aurora to discuss stipulating to the resolution of a clearly agreed upon issue.”
 5
     This statement is made in willful disregard of the facts and the applicable reformation law
 6
     addressed by this motion. It also represents a profound disregard of professional responsibility.
 7
     Aurora’s reformation claim reflects an extreme departure from the reasonable diligence required
 8
     by Rule of Professional Conduct (“RPC”) 1.3. Even cursory diligence would have revealed that the
 9
     second deed of trust was a duplicate and not securing any separate debt obligation. Naming
10
     MERS as a defendant when Aurora’s authority to sue actually came from MERS’s own extension
11
     of its assignment authority, appears to be a conflict of interest.
12
       Ms. Tollefson respectfully requests the court dismiss Aurora’s reformation claim with prejudice.
13
                       Dated this 19th day of March, 2020.
14

15

16

17
                       Arthur E. Ortiz, WSBA No. 26676
                       Attorney for Mary K. Tollefson
18

19

20

21

22

23
         DEF’S REPLY TO PLTFF’S RESP. TO DEF’S                               ARTHUR E. ORTIZ, ATTORNEY
24       MOT TO DISMISS REFORMATION CLAIM
                                                                              6015 CALIFORNIA AVE. S.W., NO. 203
                                                                                 SEATTLE, WASHINGTON 98136
         Page - 5                                                         TEL 206-898-5704     arthur@aeolegal.com
25

26
                                       CERTIFICATE OF SERVICE
 1
           I hereby certify that on the date given below, I electronically filed the foregoing
 2
           DEFENDANT’S REPLY TO PLAINTIFF’S RESPONSE TO DEFENDANT’S
 3
           MOTION TO DISMISS with the Clerk of the Court using the CM/ECF system
 4
           which will send electronic notification of such filing to the following person(s):
 5

 6   Synova M. L. Edwards, WSBA 43063             Joseph Ward McIntosh, WSBA No. 39470
     Attorney for Aurora Financial Group, Inc.,   Attorney for McCarthy Holthus, LLP
 7   and Freedom Mortgage Corp.                   McCarthy Holthus, LLP
     Wright Finlay & Zak, LLP                     108 1st Ave., Ste. 300
 8   612 S. Lucile Street, Suite 300              Seattle, WA 98104-2104
     Seattle, WA 98108                            Tel.: (206) 596-4856
 9   Phone: (206) 946-8109                        Email: jmcintosh@mccarthyholthus.com
     Facsimile: (949) 608-9142
10   Email: smledwards@wrightlegal.net

11

12         DATED this 19th day of March, 2020.

13

14

15
                          Arthur Ortiz, WSBA 26676
16                        Attorney for defendant, Mary K. Tollefson
17

18

19

20

21

22

23
      DEF’S REPLY TO PLTFF’S RESP. TO DEF’S                           ARTHUR E. ORTIZ, ATTORNEY
24    MOT TO DISMISS REFORMATION CLAIM
                                                                       6015 CALIFORNIA AVE. S.W., NO. 203
                                                                          SEATTLE, WASHINGTON 98136
      Page - 6                                                     TEL 206-898-5704     arthur@aeolegal.com
25

26
